Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dupont et al. (WO 2019/204555; international publication date: 10/24/2019; priority date: 04/20/2018).

Regarding Claim 1, Dupont discloses a computer-implemented method, comprising: 
receiving first well log data associated with a key master well (Fig. 2, 214, Dupont); 
receiving formation data identifying tops of formations confirmed in the key master well (Fig. 2, 218, Dupont);
generating merged key master well and formation data in a dynamic time warping (DTW)-readable format by merging the first well log data with the formation data (Fig. 2, Fig. 5, 510, and Fig. 6, 600, 610, 612, and 614, Dupont); 
receiving second well log data associated with a training well located in geographic proximity to the key master well (Fig. 2, 214, Fig. 18, [00197], Dupont); 
formatting the second well log data into the DTW-readable format (Fig. 7, Dupont); 
executing, using the merged key master well and formation data and the formatted second well log data as DTW function inputs, a DTW function to generate indices associated with the formation tops ([00155]-[00157], Dupont); and 
predicting, using the generated indexes, predicted geological formation tops for the training well ([00197], Fig. 21, Dupont).

Regarding Claim 2, Dupont discloses a computer-implemented method of claim 1, further comprising outputting the predicted geological formation tops to a file ([00146], Dupont).

Regarding Claim 3, Dupont discloses a computer-implemented method of claim 1, wherein one or both of the first well log data and the second well log data is gamma ray (GR) well log data ([00115], Dupont).

Regarding Claim 4, Dupont discloses a computer-implemented method of claim 1, wherein log files containing the first well log data and the second well log data include entries recorded at depth intervals, and wherein the entries include, at a particular depth, a depth identifier, a resistivity L, a resistivity S, and a spontaneous potential ([0080] and [00115], Dupont).

Regarding Claim 5, Dupont discloses a computer-implemented method of claim 1, wherein executing the DTW function includes determining an optimal alignment of the first well log data and second well log data ([00149]-[00150], Dupont).

Regarding Claim 6, Dupont discloses a computer-implemented method of claim 5, wherein determining the optimal alignment including using an iterative process of well log condensing and de-condensing to match peaks and troughs in the first well log data and second well log data ([00149]-[00150], Dupont).

Regarding Claim 7, Dupont discloses a computer-implemented method of claim 2, further comprising: 
reading the predicted geological formation tops from the file ([00155]-[00157], Dupont); and 
refining, using the predicted geological formation tops, previously-interpreted geological formation tops in existing wells ([00155]-[00157], Dupont).

Regarding Claim 8, Dupont discloses a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising: 
receiving first well log data associated with a key master well (Fig. 2, 214, Dupont); 
receiving formation data identifying tops of formations confirmed in the key master well (Fig. 2, 218, Dupont);
generating merged key master well and formation data in a dynamic time warping (DTW)-readable format by merging the first well log data with the formation data (Fig. 2, Fig. 5, 510, and Fig. 6, 600, 610, 612, and 614, Dupont); 
receiving second well log data associated with a training well located in geographic proximity to the key master well (Fig. 2, 214, Fig. 18, [00197], Dupont); 
formatting the second well log data into the DTW-readable format (Fig. 7, Dupont); 
executing, using the merged key master well and formation data and the formatted second well log data as DTW function inputs, a DTW function to generate indices associated with the formation tops ([00155]-[00157], Dupont); and 
predicting, using the generated indexes, predicted geological formation tops for the training well ([00197], Fig. 21, Dupont).

Regarding Claim 9, Dupont discloses a non-transitory, computer-readable medium of claim 8, the operations further comprising outputting the predicted geological formation tops to a file ([00146], Dupont).

Regarding Claim 10, Dupont discloses a non-transitory, computer-readable medium of claim 8, wherein one or both of the first well log data and the second well log data is gamma ray (GR) well log data ([00115], Dupont).

Regarding Claim 11, Dupont discloses a non-transitory, computer-readable medium of claim 8, wherein log files containing the first well log data and the second well log data include entries recorded at depth intervals, and wherein the entries include, at a particular depth, a depth identifier, a resistivity L, a resistivity S, and a spontaneous potential ([0080] and [00115], Dupont).

Regarding Claim 12, Dupont discloses a non-transitory, computer-readable medium of claim 8, wherein executing the DTW function includes determining an optimal alignment of the first well log data and second well log data ([00149]-[00150], Dupont).

Regarding Claim 13, Dupont discloses a non-transitory, computer-readable medium of claim 12, wherein determining the optimal alignment including using an iterative process of well log condensing and de-condensing to match peaks and troughs in the first well log data and second well log data ([00149]-[00150], Dupont).

Regarding Claim 14, Dupont discloses a non-transitory, computer-readable medium of claim 9, the operations further comprising:
reading the predicted geological formation tops from the file ([00155]-[00157], Dupont); and 
refining, using the predicted geological formation tops, previously-interpreted geological formation tops in existing wells ([00155]-[00157], Dupont).

Regarding Claim 15, Dupont discloses a computer-implemented system, comprising: 
one or more processors ([0003], Dupont); and 
a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming instructions for execution by the one or more processors, the programming instructions instructing the one or more processors to perform operations comprising ([0003], Dupont): 
receiving first well log data associated with a key master well (Fig. 2, 214, Dupont); 
receiving formation data identifying tops of formations confirmed in the key master well (Fig. 2, 218, Dupont); 
generating merged key master well and formation data in a dynamic time warping (DTW)-readable format by merging the first well log data with the formation data (Fig. 2, Fig. 5, 510, and Fig. 6, 600, 610, 612, and 614, Dupont); 
receiving second well log data associated with a training well located in geographic proximity to the key master well (Fig. 2, 214, Fig. 18, [00197], Dupont); 
formatting the second well log data into the DTW-readable format (Fig. 7, Dupont); 
executing, using the merged key master well and formation data and the formatted second well log data as DTW function inputs, a DTW function to generate indices associated with the formation tops ([00155]-[00157], Dupont); and 
predicting, using the generated indexes, predicted geological formation tops for the training well ([00197], Fig. 21, Dupont).

Regarding Claim 16, Dupont discloses a computer-implemented system of claim 15, the operations further comprising outputting the predicted geological formation tops to a file ([00146], Dupont).

Regarding Claim 17, Dupont discloses a computer-implemented system of claim 15, wherein one or both of the first well log data and the second well log data is gamma ray (GR) well log data ([00115], Dupont).

Regarding Claim 18, Dupont discloses a computer-implemented system of claim 15, wherein log files containing the first well log data and the second well log data include entries recorded at depth intervals, and wherein the entries include, at a particular depth, a depth identifier, a resistivity L, a resistivity S, and a spontaneous potential ([0080] and [00115], Dupont).

Regarding Claim 19, Dupont discloses a computer-implemented system of claim 15, wherein executing the DTW function includes determining an optimal alignment of the first well log data and second well log data ([00149]-[00150], Dupont).

Regarding Claim 20, Dupont discloses a computer-implemented system of claim 19, wherein determining the optimal alignment including using an iterative process of well log condensing and de-condensing to match peaks and troughs in the first well log data and second well log data ([00149]-[00150], Dupont).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA B COLAN whose telephone number is (571)272-2752.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GIOVANNA B COLAN/Primary Examiner, Art Unit 2165
May 6, 2022